DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling adjacent substituents to be joined to form a ring is not so enabled to allow for non-adjacent substituents to be joined to form a ring.

(A) The breadth of the claims allow for any two substituent to be joined to form a ring for which no method of ring formation is provided with the exception of ring formation between R10 and R14.




    PNG
    media_image1.png
    167
    203
    media_image1.png
    Greyscale

Because of the structural constraints of the fused ring system ring formation between R10 and R14 is supported to form a 5 or 6-membered ring. However, there is no envisaged method for the joining to form a ring between but not limited to R11 and R6; R14 and R3; R1 and R15; R5 and R13 along with all other non-adjacent substituent combinations.

(B) The nature of the invention as provided by the specification limits ring formation to between adjacent substituent groups by known synthetic method which while not detailed are recognized by the office. However, ring formation between non-adjacent substituents is not supported, with the exception of R10 and R14.

(C) The state of the prior art for a 5 or 6-membered ring formation between non-adjacent substituents would require very specialized synthetic techniques for which the specification is void of information, with the exception of R10 and R14.


(E) The level of predictability in the art is indeterminate as the methodology required to carry such ring formation between non-adjacent substituents is not clearly defined, with the exception of R10 and R14.
 
(F) The amount of direction provided by the inventor is limited and provides no suggestion for ring formation between non-adjacent substituents, with the exception of R10 and R14.

(G) Working examples are absent which show how ring formation between non-adjacent substituents, with the exception of R10 and R14.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure is excessive as the disclosure is void of information regarding ring formation between non-adjacent substituents, with the exception of R10 and R14. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to carry out the ring formation of the invention commensurate in scope with these claims. 

Response to Amendment
In the previous office action claim 2 was rejected based on Compound 6, 15 and 24 showing ring fusion between non-adjacent substituents R10 and R14. In response, applicant has expanded the scope of claim 1 to allow for ring formation between any two substituents.   While the office views ring formation between R10 and R14 as supported the other combination of two substituent groups are not enabled. 
	The applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendment.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786